                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:17-CR-63 JCM (NJK)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     JOSIAH N. NTEKUME,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Ntekume, case no. 2:17-cr-00063-
               14     JCM-NJK.
               15            On July 22, 2019, defendant Josiah Ntekume (“defendant”) filed a motion to continue
               16     trial for at least 120 days to give defendant’s counsel time to review the discovery in this
               17     criminal matter. (ECF No. 40). Defendant submits that his counsel will be in trial for six other
               18     cases over the next 120 days, which further supports his request for the continuance. Id.
               19            On July 24, 2019, the United States of America (the “government”) filed a non-
               20     opposition to defendant’s motion. (ECF No. 42). Accordingly, the court finds good cause to
               21     grant the motion. However, neither defendant nor the government referenced the relevant
               22     provisions of the Speedy Trial Act, 18 U.S.C. § 3161, which might support this continuance.
               23            Therefore, the parties are hereby ordered to file, within seven (7) days from the date of
               24     this order, either a proposed order granting the motion to continue (ECF No. 40) or a stipulation
               25     setting forth the reasons for the continuance and the provisions of the Speedy Trial Act. The
               26     court will provide the new calendar call and trial dates.
               27     ...
               28

James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     DATED July 29, 2019.
                4                            __________________________________________
                                             UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                           -2-
